Exhibit 10(g)

 

AMENDMENT NO. 1

TO
THE DAYTON POWER AND LIGHT COMPANY
KEY EMPLOYEES DEFERRED COMPENSATION PLAN
(As Amended Through December 31, 2000)
WITH RESPECT TO
THE AMERICAN JOBS CREATION ACT OF 2004

 

WHEREAS, The Dayton Power and Light Company and DPL Inc. (collectively, the
“Company”) adopted The Dayton Power and Light Company Key Employees Deferred
Compensation Plan (As Amended Through December 2, 2003) (the “Plan”); and

 

WHEREAS, the Plan is classified as a “nonqualified deferred compensation plan”
under the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”) added
a new Section 409A to the Code, which significantly changed the Federal tax law
applicable to “amounts deferred” under the Plan after December 31, 2004; and

 

WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the Internal
Revenue Service will issue proposed, temporary or final regulations and/or other
guidance with respect to the provisions of new Section 409A of the Code
(collectively, the “AJCA Guidance”); and

 

WHEREAS, the AJCA Guidance has not yet been issued; and

 

WHEREAS, all amounts credited to each Key Employee’s Standard Deferral Account
under the Plan are 100% vested; and

 

WHEREAS, to the fullest extent permitted by Code Section 409A and the AJCA
Guidance, the Company wants to protect the “grandfathered” status of the amounts
credited to each Key Employee’s Standard Deferral Account that are deferred and
vested prior to January 1, 2005;

 

NOW THEREFORE, the Company hereby adopts this Amendment No. 1 to the Plan, which
amendment is intended to (1) allow amounts deferred and vested prior to
January 1, 2005 to qualify for “grandfathered” status and continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the addition of Code Section 409A (as specified in the Plan as in effect before
the adoption of this Amendment No. 1) and (2) cause amounts deferred after
December 31, 2004 to be deferred in compliance with the requirements of Code
Section 409A.

 

Words and phrases used herein with initial capital letters that are defined in
the Plan are used herein as so defined.

 

Section 1

 

Section 1 of the Plan is hereby amended by adding the following three paragraphs
at the end thereof:

 


“IT IS INTENDED THAT THE PLAN COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE
INTERNAL REVENUE CODE (THE “CODE”), AS ENACTED BY THE AMERICAN JOBS CREATION ACT
(“AJCA”), SO AS TO PREVENT THE

 

--------------------------------------------------------------------------------


 


INCLUSION IN GROSS INCOME OF ANY AMOUNTS DEFERRED HEREUNDER IN A TAXABLE YEAR
THAT IS PRIOR TO THE TAXABLE YEAR OR YEARS IN WHICH SUCH AMOUNTS WOULD OTHERWISE
ACTUALLY BE DISTRIBUTED OR MADE AVAILABLE TO THE PARTICIPANTS.  IT IS INTENDED
THAT THE PLAN SHALL BE ADMINISTERED IN A MANNER THAT WILL COMPLY WITH
SECTION 409A OF THE CODE, INCLUDING ANY PROPOSED, TEMPORARY OR FINAL REGULATIONS
OR ANY OTHER GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY AND THE INTERNAL
REVENUE SERVICE WITH RESPECT THERETO (COLLECTIVELY WITH THE AJCA, THE “AJCA
GUIDANCE”) AND THE PLAN IS HEREBY DEEMED AMENDED TO THE EXTENT NECESSARY TO
ACHIEVE SUCH COMPLIANCE.  ANY PROVISIONS OF THE PLAN THAT WOULD CAUSE THE PLAN
TO FAIL TO SATISFY SECTION 409A OF THE CODE SHALL HAVE NO FORCE AND EFFECT.


 


IT IS INTENDED THAT NO ACTION BE TAKEN WITH RESPECT TO THE PLAN THAT WOULD
VIOLATE ANY PROVISION OF SECTION 409A OF THE CODE.  IT IS INTENDED THAT THE
PARTICIPANTS’ ELECTIONS HEREUNDER WILL COMPLY WITH CODE SECTION 409A AND THE
AJCA GUIDANCE.  THE COMPENSATION COMMITTEE IS AUTHORIZED TO ADOPT RULES OR
REGULATIONS DEEMED NECESSARY OR APPROPRIATE IN CONNECTION THEREWITH TO
ANTICIPATE AND/OR COMPLY WITH THE REQUIREMENTS THEREOF (INCLUDING ANY TRANSITION
RULES THEREUNDER).  IN THIS REGARD, THE COMPENSATION COMMITTEE IS AUTHORIZED TO
PERMIT THE PARTICIPANTS TO MAKE ELECTIONS WITH RESPECT TO AMOUNTS DEFERRED AFTER
DECEMBER 31, 2004 AND IS ALSO PERMITTED TO GIVE THE PARTICIPANTS THE RIGHT TO
AMEND OR REVOKE SUCH ELECTIONS IN ACCORDANCE WITH THE AJCA GUIDANCE.


 


THE COMPANY, ACTING THROUGH THE COMPENSATION COMMITTEE, SHALL HAVE THE AUTHORITY
TO ADOPT AN AMENDMENT TO THE PLAN THAT CONFORMS THE TERMS OF THE PLAN TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE AT SUCH TIME AS THE COMPANY DETERMINES
THAT THE AJCA GUIDANCE PROVIDES SUFFICIENT CLARITY TO PERMIT SUCH AMENDMENT. 
NOTWITHSTANDING SECTION 11 OF THE PLAN, THE COMPANY SHALL NOT BE REQUIRED TO
OBTAIN THE CONSENT OF ANY PERSON TO SUCH AMENDMENT, AND SUCH AMENDMENT SHALL
APPLY TO DEFERRAL ELECTIONS MADE AND OTHER ACTIONS TAKEN WITH RESPECT TO THE
PLAN BETWEEN THE DATE OF AMENDMENT NO. 1 TO THE PLAN AND THE DATE OF SUCH
AMENDMENT TO THE EXTENT SET FORTH IN SUCH AMENDMENT.”


 

EXECUTED this     day of                                      , 2004.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------